365 F.2d 829
KIT MANUFACTURING COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20604.
United States Court of Appeals Ninth Circuit.
August 10, 1966.

Weston & Weston, Eli Weston, Boise, Idaho, for petitioner.
Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Asst. Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul Elkind, Leonard M. Wagman, Attys., N.L.R.B., Washington, D. C., for respondent.
OPINION AND ORDER
Before CHAMBERS, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Petitioner's petition for review is denied for the reason that this court is of the opinion that the labor board's determination that petitioner was guilty of an unfair labor practice (in the context of the facts here) was not clearly erroneous.


2
This court does not reach the issue of whether the use of a union label can be, in other circumstances, within the ambit of mandatory bargaining of employers and unions.


3
In the event the respondent advises the court within 60 days from date that petitioner has signed the contract, the subject of this review, the petition for adjudication of civil contempt will be dismissed.